1.	Claims 7-13 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20120147773, 20140029508 and 201520150208290 either individually or in combination fail to teach a base station, a system for s base station, a communication method for a terminal, and a terminal comprising: a processor that assumes that a downlink signal other than a predetermined signal is not transmitted in  one or more orthogonal frequency-division multiplex symbols determined based on the DCI, wherein the predetermined signal comprises a synchronization signal that is transmitted in a punctured portion, the punctured portion includes the one or more orthogonal frequency-division multiplex symbols determined based on the PCI.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466